REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
The examiner of record acknowledges receipt of the amendment filed on 12/29/2021.  
In relation to the correction of formal matters [as indicated on pages 3 and 4 of the Ex Parte Quayle action mailed on 11/10/2021], the specification has been adequately amended to overcome the objection.  Accordingly, the pending objection is hereby withdrawn.  
In relation to the patentability of the pending independent claims 179, 187, 188, and 192, the examiner makes reference to the reasons for allowance presented on pages 2 and 3 of the Ex Parte Quayle action mailed on 11/10/2021.  Based on the above comments, claims 179-208 are considered allowable over the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANUEL A MENDEZ whose telephone number is (571)272-4962.  The examiner can normally be reached on Mon-Fri 7:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. Nathan Price can be reached at 571-270-5421.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


Respectfully submitted,
/MANUEL A MENDEZ/              Primary Examiner, Art Unit 3783